Citation Nr: 1760182	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to June 1991 and December 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A personal hearing was conducted between the Veteran and undersigned in September 2016.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that her sinusitis and allergic rhinitis were caused by in-service exposure to dust, smoke, exhaust fumes, pesticides, and a burn pit.  See September 2016 Hearing Transcript.  A March 1987 entry in the Veteran's service treatment records indicates chronic rhinitis.  She also reports in-service problems with fatigue and snoring, which she attributes to her sleep apnea diagnosis.  See September 2016 Hearing Transcript.  Alternately, she argues that her conditions are manifestations of undiagnosed illnesses.  See September 2013 Form 9.


In a May 2010 VA examination report, the examiner noted diagnoses of allergic rhinitis, sinusitis, and sleep apnea.  The examiner determined that the conditions had a clear and specific etiology and diagnosis.  However, there was no actual discussion of the etiology of those conditions, to include the onset of the conditions or whether or not they could be related to active service.  

Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Veteran should either be afforded a new VA examination or an addendum opinion should be obtained to properly address the Veteran's claimed disorders.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with her claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that her allergic rhinitis and sleep apnea disabilities had their onset in service or are otherwise etiologically related to her active service.  The examiner should also opine as to whether the Veteran has a chronic sinusitis disability that had its onset in service or is otherwise etiologically related to service.  

In addressing the opinion requests, the examiner should consider the following: 

a. the April 1985 notation in the service treatment records of maxillary sinusitis; 
b. the March 1987 notation in the service treatment records of chronic rhinitis; 
c. the December 2009 letter from Dr. M.M.; 
d. the May 2010 VA examination report; 
e. the Veteran's competent and credible reports of being exposed to dust, smoke, exhaust fumes, pesticides, and a burn pit in service; and, 
f. the November 2016 buddy statement indicating exposure to sandstorms, smoke from burning trash, oil fields set on fire, fumes from tankers, fuel, and insect repellent.  

Further, if it is determined that any of the claimed disabilities are related to the Veteran's active service, the examiner should consider whether it is as likely as not that any remaining respiratory disorder was caused or aggravated (made worse) by the service connected disability.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




